 USDC IN/ND case 3:20-cv-00162-JD-MGG document 1 filed 02/21/20 page 1 of 3


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

SABINO MENDEZ,                         )
                                       )
                    Plaintiff,         )
                                       )
       vs.                             )   Case No. 3:20-cv-162
                                       )
SHABAD TRANSPORT, INC.                 )
and JAGDEEP TOOR,                      )
                                       )
                    Defendants.        )

                                 NOTICE OF REMOVAL

      Defendants, Shabad Transport, Inc. and Jagdeep Toor, by counsel and

pursuant to 28 U.S.C. §1332 hereby file their Notice of Removal of the captioned

matter to the United States District Court for the Northern District of Indiana,

South Bend Division, from the LaPorte Superior Court 2, LaPorte, Indiana, and,

respectfully state as follows:

      1.     Shabad Transport, Inc. and Jagdeep Toor are defendants in a

personal injury action now pending in the LaPorte Superior Court 2 under Cause

No. 46D02-2002-CT-000221.

      2.     Plaintiff filed his Complaint in the LaPorte Superior Court on

February 5, 2020.

      3.     Defendant, Shabad Transport, Inc., was served with a copy of the

Summons and Complaint on or about February 13, 2020 via certified mail.

      4.     Defendant, Jagdeep Toor was served with a copy of the Summons

and Complaint on or about February 13, 2020 via certified mail.

      5.     Plaintiff’s Complaint is subject to removal on the grounds of diversity
 USDC IN/ND case 3:20-cv-00162-JD-MGG document 1 filed 02/21/20 page 2 of 3


jurisdiction pursuant to 28 U.S.C. §1332.

      6.     Plaintiff is a citizen of the State of Texas.

      7.     Defendant Shabad Transport, Inc. is an active Canadian corporation

with its principal place of business in Woodbridge, Ontario.

      8.     Jagdeep Toor is a citizen of Canada, living in Woodbridge, Ontario.

      9.     The controversy in this cause of action is entirely between a citizen

of a state and citizens or subjects of a foreign state.

      10.    While Plaintiff’s Complaint seeks an unspecified amount of

damages, Plaintiff has confirmed that the amount in controversy exclusive of

interest and costs is greater than $75,000, the jurisdictional threshold required

by 28 U.S.C. §1332(a).

      11.    Attached hereto as Exhibit A is a copy of the complete state court

record, including the current court docket, Plaintiff’s Complaint for Damages

Appearance of Attorneys for Plaintiff, Jury Trial Demand, Summons to Jagdeep

Toor, Summons to Shabad Transport, Inc., Alias Summons to Shabad Transport,

Inc., Alias Summons to Jagdeep Toor, Appearance by Attorneys for Defendants,

Defendants Motion for Enlargement of Time and Order on Defendants’ Motion

for Enlargement of Time. These documents constitute all of the pleadings and

process on file with the LaPorte Superior Court 2 as of the date of this filing of

this Notice of Removal.

      12.    Upon receiving a file-marked copy of this Notice of Removal,

Defendants will serve the same upon Plaintiff and also file a copy with the Clerk

of the LaPorte Superior Court 2.


                                          2
 USDC IN/ND case 3:20-cv-00162-JD-MGG document 1 filed 02/21/20 page 3 of 3


                                    Respectfully submitted,

                                    WHITTEN LAW OFFICE


                                    s/Christopher R. Whitten
                                    Christopher R. Whitten/#20429-49
                                    James L. Culp/#26326-49
                                    Counsel for Defendants

                          CERTIFICATE OF SERVICE

       I do hereby certify that a copy of the foregoing has been served upon the
following by electronic mail, this 21st day of February 2020:

      David W. Craig, Esq.
      Scott A. Faultless, Esq.
      William J. Kelley, Esq.
      Christopher M. Barry, Esq.
      Alexander R. Craig, Esq.
      Samantha C. Craig Stevens, Esq.
      Whitney L. Coker, Esq.
      CRAIG KELLEY & FAULTLESS, LLC

                                    s/Christopher R. Whitten
                                    Christopher R. Whitten
                                    James L. Culp


WHITTEN LAW OFFICE
6801 Gray Road, Suite H
Indianapolis, IN 46237
PH: 317/362-0225
FX: 317/362-0151




                                       3
